Appeal from an order of the Family Court, Monroe County (Julie Anne Gordon, R.), entered October 26, 2005 in a proceeding pursuant to Family Court Act article 6. The order granted the petition and awarded sole custody of the child to petitioner, with visitation to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order that, inter alia, granted the petition seeking modification of a prior order providing for joint custody of the parties’ child and awarded sole custody to petitioner. We reject the contention of respondent that Family Court abused its discretion in denying the request of her attorney for an adjournment and conducting a portion of the hearing in his absence. After balancing the relevant factors, including counsel’s unexcused failure to comply with the court’s prior directive to arrange for another attorney to appear on respondent’s behalf and respondent’s own unexplained failure to appear at the hearing, we conclude that the court properly exercised its discretion in denying the request for an adjournment and proceeding with a portion of the hearing in the absence of respondent’s counsel (cf. Matter of Sullivan v Sullivan, 24 AD3d 455, 456 [2005]; Matter of Vidal v Mintzer, 309 AD2d 756, 758 [2003]). Present—Scudder, P.J., Hurlbutt, Smith, Lunn and Green, JJ.